 DECISIONS OF NATIONAL LABOR RELATIONS BOARDErldon P. Gratrix, d/b/a Sand Lake Electric andInternational Brotherhood of Electrical Work-ers, Local 1547, affiliated with InternationalBrotherhood of Electrical Workers, AFL-CIO.Cases 19-CA-9218 and 19-CA-9229July 31, 1981SUPPLEMENTAL DECISION ANDORDEROn January 28, 1981, the Acting Regional Direc-tor for Region 19 issued a backpay specificationand notice of hearing in the above matter, notifyingRespondent that it had 15 days to file an answer tothe specification. On March 11, the specificationwas amended. On June 2, the Acting Regional Di-rector issued a certification of nonfiling of answerand, on June 4, the General Counsel filed with theBoard a Motion for Summary Judgment, alongwith a supporting affidavit. On June 10, the Boardissued an order transferring the proceeding to theBoard and Notice To Show Cause why the Gener-al Counsel's Motion for Summary Judgment shouldnot be granted. Respondent failed to respondwithin the time provided.The Board has considered the record herein, in-cluding the correspondence between Respondentand the General Counsel, and has decided to grantthe General Counsel's Motion for Summary Judg-ment. Pursuant to Section 102.54(c) of the NationalLabor Relations Board Rules and Regulations,Series 8, as amended, we hereby deem Respondentto have admitted all the allegations of the backpayspecification, as amended, to be true, and we willorder it to pay the amounts alleged therein to bedue the named employees.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Erldon P. Gratrix, d/b/a Sand Lake Electric, Ket-chikan, Alaska, its officers, agents, successors, andassigns, shall:Pay to each of the following employees as netbackpay the amount set forth opposite each name,plus interest computed in the manner prescribed inFlorida Steel Corporation, 231 NLRB 651 (1977),'less tax withholdings required by Federal and statelaws:Stewart PrattMark BergRichardAndersonDan HustonGary Vanover$15,848.25809.4015,259.7516,877.003,993.00'See, generally, Isis Plumbing & Heating Co., 138 NLRB 716, 717-721(1962). Member Jenkins would compute interest on the backpay in ac-cordance with his dissent in Olympic Medical Corporation, 250 NLRB 146,148-150 (1980).257 NLRB No. 58482